department of the treasury internal_revenue_service teige eo examination fulton street room brooklyn wy - tax_exempt_and_government_entities_division ll il sec_5d0i o dear sir or madam date date taxpayer_identification_number person to contact id number contact numbers telephone fax pursuant to our letter dated date you were granted exemption from federal_income_tax under sec_501 of the internal_revenue_code a review of your records disclosed that you operate a gated homeowners_association of with homes you maintain your private roads including residential roads and common areas designated as recreational areas including a clubhouse reading room swimming pool marina miniature golf course and a campground for_the_use_of all residents you also enforce restrictive covenants engage in architectural review and collects money for trash collection service _lots you maintain reserves for roads campground office pool clubhouse entry gate building maintenance vehicles equipment maintenance marina fire department and common area article it sec_2 h of vanr rv-t aws nrovides for associate membership open to you receive non-member income from guest watercraft fees recycled cans and glass sales of advertisements in a telephone directory and funding from fora internal_revenue_code sec_501 exempts from taxation clubs organized for pleasure recreation and other non-profit purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder sec_1_501_c_7_-1 provides that the exemption provided by sec_501 for organizations described in sec_501 applies only to clubs which are organized and operated exclusively for pleasure recreation and other nonprofitable purposes but does not apply to any club if any part of its net eamings inures to the benefit of any private shareholder in general this exemption extends to social and recreation clubs which are supported solely by membership fees dues and assessments however a club otherwise entitled to exemption will not be disqualified because it raises revenue from members through the use of club facilities or in connection with club activities revrul_75_494 1975_2_cb_214 states that a club providing social and recreational facilities whose membership is limited to homeowners of a housing development owns and maintains residential streets which are not part of its social facilities administers and enforces covenants for the preservation of the architecture and appearance of the housing development is not operated exclusively for pleasure recreation and other nonprofitable purposes as required by sec_501 of the code revrul_58_589 1958_2_cb_266 states that a club which engages in business such as making its social and recreational facilities available to' the general_public is not organized and operated exclusively for pleasure recreation and other nonprofitable purposes and is not exempt under sec_501 of the code at your primary activity is managing and maintaining common areas of your private recreational community by maintaining residential streets enforcing restrictive covenants and conducting architectural review etc the use of facilities by associate members and short-term commercial guests for a fee represents public patronage of the organization's facilities you are not a social_club providing exclusive membership to homeowners in a housing development like the organizations in revenue rulings and you own and maintain residential streets enforce restrictive covenants provide residential fire and police protection trash collection service and provide services to non-members for a fee therefore you do not meet the requirements for exemption from federal_income_tax under sec_501 of the code accordingly your exemption under sec_501 of the intemal revenue code is revoked effective january we have determined that you fail to qualify for exemption from federal_income_tax under any other subsection of sec_501 c you agreed to the above revocation by signing form 6018-a you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for all years beginning january l this is a final adverse determination of your exempt status under sec_501 of the internal_revenue_code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channel gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation fit ours r c jdfinson director eo examinations ‘ form 896-a no or exhsbe wann of yaspayer fsepermmeat ol ahe tieanary- teast rewcnas seat exphnation of items tas eelicaion maker yo schedale 1of3 ke ' a tasue status of should the tox-oxompt internal revemie code be revoked facts under sec_501 of the community services and recreational facilities tor the geooral use benefit and welfare of the owners of residential lota situated with wes incorporuted ita specific purpose is to provide granting exemption from fedora income_tax under sec_501 of the internal reverme code us a social apd evan cal chb far the plonmure of ie mancbera cecaived an irs determination_letter dated organization operates as a gated homeowners aséociationof its community housing developmonts adjacent to the recreation community is epproximately rome miles from homes the gated association serves lotawith governed by the county of asuburb of common areas designated as recreauaual aress woluding a chibhouse reading room swiramting pool marina miniature golf course and campground for the uae of all residents association alae enforces restrictive covemants in cugages in architectural review and collects money for trash collection service ysintaing ite private roads including residential roads and oxganization’s books indicate that organization maintains reserves for roads campground office poo clubhouse catry gato maintenance building vehicles maintenance equipment marina fire department and comimon area organization’s reports inchiding architoctixal department report station ff organization also rcportedonthe wninutes indicate thee it operates as a gated homoownera association with regular committep review counmittes recreation social committee private marina budget and fire water project vacation rental propertics at vacation rental echedale ia available online et front gate of are routinely available for tenancy fro a weekly office is located at the the association's by-laws article ii sec_2 provides for atone mexberahip open to any pernon wh i a tenant in a guesthouse inn or hotel facility on the property organization bad nos-aneenber income from non-member and guest watercraft soca recycled cans and glass sales of ’ advertiansonts in a telephone diroowry and funding from connty for a slip organization is not operated in a manner that substeotially all of its activities are for the pleasure recreation and other nou-profitable purposes of ita membership within the meaning of sec_501 of the internal revenne code forme respootively it haa been using its reserves to find ite operations has reported losses of dollar_figure ds somits and form 886-acrev csg page -1- of tho trespiury intemal reveous service departenent form bbg-a name nt vawaver explanation ofitem sec_2 of yay camlliewinn member veer iennd unde sec_501 exempts from taxation clubs organized for ploasure xecrvetion and other non- profitable purposes substantially_all of the sctivitios af which are for euch purposes and no part of the net_earnings of which inures to the benefit of any private shartholdar ula toeumcy 6x7 -160 poorer the cussion yavided by section for erontstions davebed in sec_501 applica only to clubs which are organized and operated exclusively for pleasure recreation and other nooprofitable purposes but doce not apply to any chib if any part of ity net camings ivures to the benefit of any private sharebolder ia general this exemption axtends to social and recreation clnbs which axe supported solaly by ractoberahip focs duea and esscemnents however a olub otherwise entitled to exemption will not be disqualified because it isos revemuz from members through the use of chib facilities or in connection with club activities revrul_69_281 1969_1_cb_155 states homeowners in a housing development with no part of its cansings muring to the benefit of any member msy qualify for exemption under sec_501 of the code rovenne ruling also holds that s club whose membership is limnited to homeowners in s housig development that provides recreational facilitics that afford opportunities for fellowsbip and social commingling iv exempt under sec_501 of the code that social_club providing exchusive and sutomatic membership to revrul_75_494 1975_2_cb_214 state chub providing socis and recroational facilities whose micsubaruhip ig limited to homeowners of a housing development will be precluded from qualifying for exemption under section dollar_figure e of the code by owning and maintaining residential strveta cuforcing restrictive covenants or providing renidential fre and police protection and tragh collection service revesme ruling 1975_2_cb_214 provides that club will fail to qualify for exennption under sec_501 of the code if it owns and maintains reaidential strects which are not part of its social facilities serving residential areas are not a part of'a club’s social focilities even though mambors the social facilities mnst travel om them to reach streets primarily revrul_75_494 1575_2_cb_214 alao sence preservation of the architecture and appearance of the housing development is not operated exclusively for pleasure recreation and otha ponprofitible purposes aa required by section dollar_figure c hata club that ediniotce and eaforoea covecante for rovenue ruling 1958_2_cb_266 states that a club which engages in business such as making its social and recreational facilities available to the general_public is not orpanized sad operated exclusively for pleasure recreation and other nongrofitable purposes and is not exempt under sec_501 government's pouition a primary activity of of the private recreational community by maintaining residential streets eaforcing restrictive covensnta and conducting architectural review tho association is precluded from qualifying for cxomption under sec_501 c of the cade by owning and muintaining residential streets and enforcing restrictive covenants per revemis ruling managing and maintaining common arcas the associstion is not a social_club providing exclusive membexship to homeownere in a howing development the association’s by-laws reveals a rectrational commanity whose aatociate cucabership ia open to any person who is a tensnt in a gucstbouss inn or hotel facility on the property form accr ss deparment of the teeaaury lorem reveuus service page -2- a a‘ l form 886-a -_ sof v et cae tatar meamer your pedod raded seetaea ie tema lal ea of items expl son -_ ee cee meee beem allows vacationing tenance née recreational facilities as guests of the property owners bur doos not require that euch guests engage in fellowship sod social coumningting with property owner members nor do the property ower members pay for the guests such wangicat tenants are engaged in business with propety owner mombers of the association which doos not further the exeampt purposes of the organization vacation are routinely available for touuncy from several property reutal propertice at managet association allows members of the pablio to intermittently use its facilities as guests whan staying at a property owner’s reatal home association allows guests to obtain daily pemuite for a watercraft fre the use of aocial chub facilities by associate members or short-term commercial guests tepresonts pablic patronage of the organization's facilities for a foo there sre substantial non-cxecopt purposes of oporsting as homeowners sssociation and making facilities availabie for commoercial uss organization baa reported losses af dollar_figure on ity form_990 end agrees with revocation of its exempt stans taxpayer's ‘taxpayer agrees to revocation as of - taxpayer sibanitted a delinquent form_1120 u s_corporation income_tax reon conclugion tho tax-exempt status of dollar_figure c should be revoked effective ‘under internal revensun code section form 886-aquv s page -3- depastment of the treasury - internal revenur service
